CALLAHAN, Circuit Judge,
concurring in part and dissenting in part:
I concur in the panel’s decision affirming Amin’s conviction for conspiracy to defraud the United States in violation of 18 U.S.C. § 371 because the alleged validity of the marriage is no defense to the charge, see Lutwak v. United States, 344 U.S. 604, 611, 73 S.Ct. 481, 97 L.Ed. 593 (1953), and there was sufficient evidence to support the jury’s verdict.
I dissent from the panel’s affirmance of Amin’s convictions on Counts Two and Three. Because his marriage was valid, although voidable, under the laws of the Commonwealth of the Northern Mariana Islands, there was not the factual predicate necessary to support convictions for making a false statement and suborning perjury.